IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Geryville Materials, Inc.         :
                                  :
              v.                  : No. 118 C.D. 2020
                                  : Argued: December 7, 2020
Zoning Hearing Board of Lower     :
Milford Township and Lower        :
Milford Township                  :
                                  :
Appeal of: Lower Milford Township :


BEFORE:         HONORABLE MARY HANNAH LEAVITT, President Judge1
                HONORABLE PATRICIA A. McCULLOUGH, Judge
                HONORABLE MICHAEL H. WOJCIK, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE WOJCIK                                             FILED: January 8, 2021

                Lower Milford Township (Township) appeals the order of the Lehigh
County Court of Common Pleas (trial court) that granted in part, and denied in
part, its appeal of the decision of the Zoning Hearing Board of Lower Milford
Township (Board) denying the special exception application of Geryville
Materials, Inc. (Geryville) to develop a quarry, with accessory uses of a ready-mix
concrete plant and a hot asphalt plant, on a 628.483-acre lot located in the
Township’s Agricultural-Rural Zoning District (AR District), and reversed the
Board’s decision and remanded the matter to the Board for further hearings.2 We
quash the appeal.

       1
         The decision in this case was reached before January 4, 2021, when Judge Leavitt served
as President Judge.

       2
           As this Court has explained:
(Footnote continued on next page…)
(continued…)

                  A special exception is neither special nor an exception, but
           rather a use expressly contemplated that evidences a legislative
           decision that the particular type of use is consistent with the zoning
           plan and presumptively consistent with the health, safety and
           welfare of the community. Greth Dev. Grp., Inc. v. Zoning
           Hearing Bd. of L. Heidelberg Twp., 918 A.2d 181 (Pa. Cmwlth.
           2007). Further, as Robert S. Ryan explains:

                  Zoning boards often hear protestants argue that an
                  applicant for a special exception should be required to
                  observe the law as set forth in the zoning ordinance. That
                  argument is appropriate in an application for a variance,
                  but not in a case involving a special exception. The
                  applicant for an exception is following the zoning
                  ordinance. His application is one envisioned by the
                  ordinance and, if the standards established by the ordinance
                  are met, his use is one permitted by its express terms.

           Robert S. Ryan, PENNSYLVANIA ZONING LAW AND PRACTICE,
           §5.1.1 (2001) (emphasis in original).

                   An applicant for a special exception has both the duty of
           presenting evidence and the burden of persuading the [Board] that
           its proposed use satisfies the objective requirements of the zoning
           ordinance for the grant of the special exception.              Manor
           HealthCare Corp. v. L. Moreland Twp. Zoning Hearing Bd., 590
           A.2d 65 (Pa. Cmwlth. 1991). Once the applicant meets its burdens
           of proof and persuasion, a presumption arises that the proposed use
           is consistent with the health, safety and general welfare of the
           community. Id. The burden then normally shifts to the objectors
           to present evidence and persuade the [Board] that the proposed use
           will have a generally detrimental effect on health, safety and
           welfare. Id. The evidence presented by the objectors must show,
           to a high degree of probability, that the use will generate adverse
           impacts not normally generated by this type of use and that these
           impacts will pose a substantial threat to the health and safety of the
           community. Greaton Props., Inc. v. L. Merion Twp., 796 A.2d
           1038 (Pa. Cmwlth. 2002).

(Footnote continued on next page…)
                                             2
              The tortured history of this case may be summarized, in relevant part,
as follows. Geryville is the equitable owner of 8 parcels comprising the 628.483-


(continued…)

                                             ***

                      In Bray[v. Zoning Board of Adjustment, 410 A.2d 909 (Pa.
              Cmwlth. 1980)], we . . . explained the requirement that an
              applicant bears the burden of both persuasion and the initial duty
              to present evidence “to show that the proposal complies with the
              ‘terms of the ordinance’ which expressly govern such a grant.” Id.
              at 910. This rule means the applicant must bring the proposal
              within the specific requirements expressed in the ordinance for the
              use (or area, bulk, parking or other approval) sought as a special
              exception. Those specific requirements, standards or “conditions”
              can be classified as follows:

                      1. The kind of use (or area, bulk, parking or other
                      approval)—i.e., the threshold definition of what is
                      authorized as a special exception;

                      2. Specific requirements or standards applicable to the
                      special exception—e.g., special setbacks, size limitations;
                      and

                      3. Specific requirements applicable to such kind of use
                      even when not a special exception—e.g., setback limits or
                      size maximums or parking requirements applicable to that
                      type of use whenever allowed, as a permitted use or
                      otherwise.

              Id. at 911.

Protect PT v. Penn Township Zoning Hearing Board and Apex Energy (PA), LLC (Pa. Cmwlth.,
Nos. 39-42 C.D. 2018, filed November 8, 2018), appeal denied, 210 A.3d 269 (Pa. 2019) (Apex),
slip op. at 7-9 (emphasis in original). See also Section 414(a) of the Commonwealth Court’s
Internal Operating Procedures, 210 Pa. Code §69.414(a) (“Parties may also cite an unreported
panel decision of this court issued after January 15, 2008, for its persuasive value, but not as
binding precedent.”).


                                               3
acre lot located in the Township’s AR District because the agreements of sale are
contingent on the approval of Geryville’s special exception application.                     On
August 25, 2004, Geryville filed an application for a special exception to use all of
the acreage for the primary quarry use and the related accessory uses.
              Between 2004 and 2009, there were over 40 Board hearings on the
2004 application. On June 18, 2009,3 Geryville submitted a revised application to
develop just approximately 86 of the acres on the parcel before the Township
enacted an amendment to the Zoning Ordinance prohibiting the quarry use in the
AR District on July 20, 2009. The Board scheduled a final hearing on the 2004
application during its August 26, 2009 meeting4 and voted to deny the application

       3
          In a separate action, on June 19, 2009, Geryville submitted a revised preliminary
development plan with the Township’s Planning Commission consistent with the 2004 revised
special exception application to develop only 86 of the acres on the property. The Township’s
Planning Commission held 20 hearings between 2009 and 2011, ultimately rejecting the revised
plan. The Commission rejected the plan because: (1) it treated the 86 acres as 1 parcel when it
was actually 3 parcels; (2) the plan only addressed the 86 acres and not the total 628 acres of
property; and (3) the plan did not comply with the natural resource requirements of the Zoning
Ordinance. On appeal to the trial court, Geryville argued that the natural resource provisions of
the Zoning Ordinance were preempted by the Pennsylvania Noncoal Surface Mining
Conservation and Reclamation Act (Noncoal Act), Act of December 19, 1984, P.L. 1093, as
amended, 52 P.S. §§3301-3326. The trial court affirmed the Commission’s decision, but this
Court reversed and remanded on further appeal. See Geryville Materials, Inc. v. Planning
Commission of Lower Milford Township, 74 A.3d 322, 329 (Pa. Cmwlth. 2013). This Court held
that the Noncoal Act preempted the relevant Zoning Ordinance provisions; the parcel upon
which Geryville sought to develop the quarry was contiguous for purposes of the Zoning
Ordinance; and Geryville was not required to submit a preliminary plan for the use of the entire
property. Id.

       4
         During the pendency of the application proceedings, the Supreme Court issued Glen-
Gery Corporation v. Zoning Hearing Board of Dover Township, 907 A.2d 1033 (Pa. 2006),
which permitted void ab initio challenges to ordinances based on alleged procedural defects in
their enactment even though the 30-day statutory deadline for a contest had passed. On July 26,
2007, Geryville filed a procedural challenge to the validity of some sections of the Zoning
Ordinance. The Board denied the challenge, the trial court affirmed the Board’s decision, and
(Footnote continued on next page…)
                                               4
at the hearing’s conclusion. In its written decision, the Board noted Geryville’s
concession during the hearing that its plans could not comply with Section 471 of
the Township’s Zoning Ordinance, relating to limitations to alterations of land in
flood plains, wetlands, and woodlands, and standards for land containing steep
slopes, watercourses, lakes, and ponds. The Board also concluded that Geryville
submitted insufficient evidence to satisfy Section 523 of the Zoning Ordinance
containing specific standards to obtain a special exception for mineral extraction.
              Geryville appealed the Board’s decision to the trial court, arguing
that: (1) the Board abused its discretion in refusing to continue its consideration of
the application; (2) the Board improperly applied the natural resource protections
in Sections 470 through 472 of the Zoning Ordinance to the application; and (3)
the Board abused its discretion or capriciously disregarded evidence in determining
that Geryville presented insufficient evidence to satisfy the Section 523 standards.
The trial court rejected Geryville’s arguments and affirmed the Board’s decision,
and this Court affirmed on further appeal, relying on the trial court’s opinion. See
Geryville Materials, Inc. v. Zoning Hearing Board of Lower Milford Township (Pa.
Cmwlth., No. 1852 C.D. 2011, filed September 7, 2012), slip op. at 3.5


(continued…)

this Court affirmed the trial court’s order on further appeal. See Geryville Materials, Inc. v.
Lower Milford Township Zoning Hearing Board, 972 A.2d 136, 139-145 (Pa. Cmwlth. 2009).
The Board decided to proceed with hearings on the Application while the foregoing litigation
was wending its way through the courts.

       5
         In 2004, Geryville had also filed a substantive validity challenge to Sections 470 and
523 of the Township’s Zoning Ordinance, which prompted more than 40 hearings over 8 years
before the Township’s Board of Supervisors. Ultimately, in 2012, the Board of Supervisors
denied the challenge. On June 11, 2013, on appeal, the trial court affirmed the decision in part,
and reversed in part, finding that Sections 523.1 through 523.11 of the Zoning Ordinance, except
(Footnote continued on next page…)
                                               5
               Subsequently, on August 10, 2016, Geryville submitted the final
version of the plan to use approximately 84 acres of the property for the quarry and
associated accessory uses. More than 62 Board hearings were conducted over 9
years on Geryville’s application for a special exception.                  Lori Sickenberger
appeared as one of the objectors (Objectors). All parties presented the testimony
of numerous experts, lay witnesses, and exhibits in support of, and in opposition to,
the application. Ultimately, on December 19, 2018, the Board issued a decision
denying the application for a special exception, concluding that Geryville “has not
met its burden and has failed to establish with credible, reliable evidence, that the
special exception application satisfies all of the objective requirements of [the]
Township Zoning Ordinance of 1997,” and that even if Geryville “had satisfied the
burden of meeting all of the objective requirements of the Ordinance, the evidence
offered by the Objectors is sufficient to establish that the proposed quarry and
accessory uses will cause harm and damage to the health, safety, and general
welfare of the community . . . .” Reproduced Record (R.R.) at 1233a. On January
14, 2019, Geryville appealed the Board’s decision to the trial court.
               Following argument, on December 31, 2019, the trial court issued an
order and opinion granting in part, and denying in part, Geryville’s appeal, and
reversing and remanding the matter to the Board for further hearings. Specifically,
the trial court rejected Geryville’s assertion that the Board erred in denying the


(continued…)

for Section 523.5, were preempted by the Noncoal Act, but holding that the provisions of Section
470 were valid and enforceable. On further appeal, this Court affirmed that trial court’s order
based on the trial court’s opinion. See Geryville Materials, Inc. v. Board of Supervisors of Lower
Milford Township (Pa. Cmwlth., Nos. 1051 C.D. 2013, 1097 C.D. 2013, filed June 18, 2014),
slip op. at 4.


                                                6
application based on Geryville’s failure to present sufficient evidence to satisfy the
requirements of Section 411.10 of the Township’s Zoning Ordinance,6 holding that
the designation of where the accessory use regarding the storage of quarry rock on
the property is a locational factor that is within the Township’s decision-making
authority. As the trial court explained:

                         The only evidence offered in relation to this
                 section came from one of Geryville’s engineers who
                 testified quarried rock, which was going to be processed
                 at the site in the asphalt or concrete plant, was going to
                 be stored on the property in piles outside of any
                 structures. [R.R. at 1222a]. There was not any other
                 evidence elicited regarding the proposed location on

       6
           Section 411.10 of the Township’s Zoning Ordinance states, in relevant part:

                 The placement of a[n] . . . accessory building or use, shall be
                 subject to the following requirements:

                                               ***

                 Outside storage for a nonresidential use, other than storage as a
                 primary or principal use of the land, necessary and incidental to
                 the normal operation of a primary or principal use, subject to
                 the following provisions:

                 (a) [N]o minimum required yard area shall be used for outdoor
                 storage.

                 (b) No more than twenty-five (25) percent of the lot area shall
                 be used for outdoor storage.

                 (c) Outdoor storage areas shall be shielded from view from
                 public streets. A planted buffer shall be provided along any
                 property boundary adjoining an existing residential use or land
                 zoned for residential uses.

R.R. at 1236a.


                                                  7
                Geryville’s property at which these rock stockpiles would
                be located, whether the piles would be shielded from
                view from public streets and residential neighborhoods,
                or whether Geryville intended to locate the rock piles on
                more than 25% of the overall land area. While Geryville
                claims the decision about where to store the rock
                awaiting processing is an operational consideration, and
                therefore preempted by the [Noncoal Act], the Court
                finds the specific designation of where an accessory use
                such as the storage of rock on the property is a locational
                factor, well within the decision-making authority of a
                local municipality. Accordingly, Geryville’s appeal
                based on the alleged abuse of discretion by the [Board] to
                deny the special exception application due to Geryville’s
                failure to abide by the requirements of Section 411.10 is
                DENIED.
R.R. at 1473a (emphasis in original).
                However, the trial court reversed the Board’s decision and remanded
the matter to the Board with respect to Geryville’s purported failure to satisfy the
requirements of Section 471(c) of the Township’s Zoning Ordinance.7 In this

      7
          Section 471(c) states:

                c. Steep slopes. On all land designated as having a slope of eight
                (8) percent or more as delineated on a detailed topographical map
                taken from field surveys and giving elevations at intervals not
                exceeding two (2) feet and prepared by a land surveyor or engineer
                licensed in the State of Pennsylvania and bearing his seal, the
                following standards shall apply:

                (1) 8% to 15%. No more than forty percent (40%) of such areas
                shall be altered, regraded, cleared or built upon.

                (2) 15% to 25%. No more than thirty percent (30%) of such areas
                shall be altered, regraded, cleared or built upon.

                (3) 25% or steeper. No more than fifteen percent (15%) of such
                areas shall be altered, regraded, cleared or built upon.

(Footnote continued on next page…)
                                                8
regard, the trial court noted that the Board found that Geryville failed to satisfy this
requirement because its expert engineering witness testified that he measured the
slopes on the property by computer program rather than by actually walking the
property to measure the slope angles of the various elevations. R.R. at 1474a. The
trial court also noted that, by contrast, the Township’s expert testified that
topographical analysis that Geryville submitted failed to accurately identify various
water courses on the property, and Objectors submitted an approved 1989
subdivision plan for the property that included an on-foot field survey, which
contradicted the slope estimates provided by Geryville’s expert. Id. at 1474a-
1475a. The trial court further noted that the Board determined as incredible and
unreliable all additional tables and maps that Geryville submitted in support of the
application. Id. at 1475a.
              The trial court explained that while Section 471(c) does not define the
term “field survey,” the Board erroneously imposed the requirement that a field
survey under Section 471(c) must be conducted by physically walking the property
rather than through the use of other methods such as the use of drones or aerial
surveillance. R.R. at 1475a-1477a. The trial court also noted that more than 20
years had passed between the approved 1989 subdivision plan relied upon by the


(continued…)

              (4) Areas of steep slopes that are less than three thousand (3,000)
              square feet shall be counted with the flattest adjacent slope
              classification.

              (5) The above regulations do not apply to disturbance of soil for
              agricultural or food production purposes.

R.R. at 1237a-1238a.


                                              9
Board and when Geryville’s land survey was conducted. Id. at 1476a-1477a. The
trial court held:

              Because the Board retains the sole discretion to make
              credibility determinations, [] the Board was within its
              regulatory authority to reject Geryville’s evidence.
              Nonetheless, this does not change the fact that the
              Board’s basis for rejecting the field survey was not
              supported by the Zoning Ordinance. Therefore, the
              Board’s denial of Geryville’s application is REVERSED
              and REMANDED back to the Board on the limited and
              specific issue of allowing new testimony related to
              topographical analysis of the property related to
              Geryville’s compliance with the slope requirements
              found under Section 471(c).7

                                        ***
                     7
                       Despite the fact that the Board referred to other
                    natural resource preservation provisions found in
                    Sections 471[(a)]-471[(i), see R.R. at 1201a-
                    1206a], the Board only cited Geryville’s alleged
                    violation of the language of Section 471[(c)] as the
                    basis for denying Geryville’s special exception
                    application. [See R.R. at 1223a-1227a]. As a
                    result, the Board is limited in its reconsideration of
                    Geryville’s special exception application to
                    compliance with Sections 411.10(c) and 471(c).

                                        ***

                     Because the [Board] imposed a requirement on
              [Geryville] with respect to the conduct of a “field survey”
              which was not set forth in the Zoning Ordinance, the
              Court finds that the Board erred in requiring [Geryville]
              to submit a field survey conducted by an on-foot survey
              of the land. As a result, the Decision of the [Board] is
              REVERSED AND REMANDED for further
              proceedings limited to the issue of Geryville’s
              satisfaction of Sections 471(c) and 411.10(c) of the
              Zoning Ordinance.

                                          10
Id. at 1477a, 1485a (citation omitted and emphasis in original).
                 On January 27, 2020, the Township filed the instant appeal from the
trial court’s order8 purportedly as of right pursuant to Pa. R.A.P. 311(f)(2),9
asserting that if an appeal is not permitted, the fact that the Board appropriately
denied Geryville’s application for failing to satisfy the requirements of the Zoning
Ordinance will evade appellate review. On March 19, 2020, Geryville filed a
Motion to Quash the appeal because it is an appeal from an interlocutory order.
On May 6, 2020, following argument, this Court entered an order directing that the
Motion to Quash shall be listed for disposition with the merits of the appeal.10
                 In general, as this Court has stated:

                        Ordinarily, a final order is any order that disposes
                 of all claims and of all parties or is expressly defined as a
                 final order by statute. Appeals are permitted only from
                 final orders so as to prevent piecemeal determinations

       8
         “Because the parties presented no additional evidence after the [Board’s] decision, our
review is limited to determining whether the [Board] committed an abuse of discretion or an
error of law. Allegheny Tower Assocs., LLC v. City of Scranton Zoning Hearing Board, 152
A.3d 1118 (Pa. Cmwlth. 2017).” Apex, slip op. at 5-6 n.3.

       9
           Pa. R.A.P. 311(f)(2) states, in pertinent part:

                   (f) Administrative remand.--An appeal may be taken as of right
                 from: (1) an order of a common pleas court . . . remanding a
                 matter to an administrative agency . . . for execution of the
                 adjudication of the reviewing tribunal in a manner that does not
                 require the exercise of administrative discretion; or (2) an order of
                 a common pleas court . . . remanding a matter to an administrative
                 agency . . . that decides an issue that would ultimately evade
                 appellate review if an immediate appeal is not allowed.

       10
           By June 26, 2020 order, this Court denied Geryville’s Application for Remand to the
trial court to correct a purported ambiguity in the trial court’s order and opinion remanding this
matter to the Board.


                                                   11
              and the consequent protraction of litigation. The general
              rule that a final order is required before an appeal may be
              taken is fundamental to the exercise of jurisdiction by the
              appellate court and is rigorously applied.
Brophy v. Philadelphia Gas Works, 921 A.2d 80, 86 (Pa. Cmwlth. 2007) (citations
omitted).
              With regard to disposing of the instant Motion to Quash, this Court
has stated:

                     We acknowledge that this Court has permitted
              immediate appeals from interlocutory orders pursuant to
              [Pa. R.A.P.] 311(f)(2) in cases in which the lower
              tribunal decided the merits of the case before remanding
              it for further action. See Vanvoorhis v. Shrewsbury
              [Township], 176 A.3d 429 (Pa. Cmwlth. 2017) (an order
              that settles the only point of contention between the
              parties before remand is immediately appealable); see
              also Schultheis v. [Board] of Supervisors of Upper Bern
              [Township], 727 A.2d 145 (Pa. Cmwlth. 1999)
              (immediate review granted where trial court decided the
              merits before remanding the matter); [Department of
              Environmental Resources v. Big B Mining Co., Inc., 554
              A.2d 1002 (Pa. Cmwlth. 1989)]; G. Ronald Darlington,
              Kevin J. McKeon, Daniel R. Schuckers, Kristen W.
              Brown and Patrick Cawley, 20 West’s Appellate Practice
              §311:133 (2018-2019 ed.) (where the remand order
              directs a particular outcome or forecloses issues, it is
              appealable under Rule 311(f)(2)). However, where the
              [Environmental Hearing Board (EHB)] did not direct the
              outcome of [the Department of Environmental
              Protection’s (DEP)] permitting decision, such that “it is
              not clear what will occur upon further evaluation by
              DEP[,] . . . what will happen with the permit, why it will
              happen, and which party, if any, will be aggrieved[,]” the
              EHB’s order was not immediately reviewable. [Sentinel
              Ridge Development, LLC v. Department of
              Environmental Protection, 2 A.3d 1263, 1267 (Pa.
              Cmwlth. 2010) (the EHB’s remand for DEP to use its
              expertise and discretion to further investigate a proposed
              project’s impact calls for more than a ministerial task)];

                                          12
                see also Mangan v. City of Carbondale Zoning Hearing
                [Board] (Pa. Cmwlth., No. 1143 C.D. 2011, filed June
                27, 2012) (where the trial court’s order did not decide the
                merits before remand, there was no issue capable of
                evading review).
Sunoco Partners Marketing and Terminals, L.P. v. Clean Air Council, 219 A.3d
280, 294 (Pa. Cmwlth. 2019) (Sunoco Partners) (footnote omitted).
                Likewise, in this case, it is not clear what will happen to the special
exception application on remand to the Board, why it will happen, and which party
will be aggrieved by the Board’s decision.                   After receiving this additional
evidence, the Board could reject it as not credible, again relying on the conflicting
evidence presented by the Township and Objectors,11 and deny Geryville’s
application for failing to comply with Sections 411.10(c) and 471(c) of the Zoning
Ordinance. Additionally, even if Geryville presents sufficient credible evidence in
this regard, the Board could again deny the application because “the evidence


       11
            As we have explained:

                        The [Board] is the sole judge of the credibility of witnesses
                and the weight afforded their testimony. It is the function of the
                [Board] to weigh the evidence before it. This Court may not
                substitute its interpretation of the evidence for that of the [Board].
                Assuming the record contains substantial evidence, we are bound
                by the [Board’s] findings that result from resolutions of credibility
                and conflicting testimony rather than a capricious disregard of
                evidence.

                        Further, [the Board] is free to reject even uncontradicted
                testimony it finds lacking in credibility, including testimony
                offered by an expert witness. [The Board] does not abuse its
                discretion by choosing to believe the opinion of one expert over
                that offered by another.

Apex, slip op. at 7 (citations omitted).


                                                 13
offered by the Objectors is sufficient to establish that the proposed quarry and
accessory uses will cause harm and damage to the health, safety, and general
welfare of the community . . . .” R.R. at 1233a. In either event, the Township
would not be aggrieved by the Board’s decision.12
               Accordingly, the Motion to Quash is granted, and the instant appeal is
quashed.




                                              MICHAEL H. WOJCIK, Judge




       12
           The Township’s reliance on Schultheis to support a contrary conclusion is misplaced.
As noted in Sunoco Partners, the trial court in Schultheis determined on the merits that the
deficiencies in a preliminary subdivision plan were “relatively minor,” and remanded the matter
to permit the applicant to file a revised plan, so that future appellate challenges could only relate
to the revised preliminary plan. Schultheis, 727 A.2d at 147-48. In contrast, in this case, the trial
court merely rejected the Board’s rationale for discrediting Geryville’s evidence offered in
support of the requirements of Sections 471(c) and 411.10(c) of the Zoning Ordinance, and
remanded the matter to permit Geryville to submit evidence supporting these requirements.
Unlike Schultheis, the trial court did not “decide[] the merits before remanding the matter.”
Sunoco Partners, 219 A.3d at 294.


                                                14
          IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Geryville Materials, Inc.         :
                                  :
              v.                  : No. 118 C.D. 2020
                                  :
Zoning Hearing Board of Lower     :
Milford Township and Lower        :
Milford Township                  :
                                  :
Appeal of: Lower Milford Township :



                                  ORDER


             AND NOW, this 8th day of January, 2021, Geryville Materials, Inc.’s
Motion to Quash is GRANTED, and the above-captioned appeal is QUASHED.




                                     __________________________________
                                     MICHAEL H. WOJCIK, Judge